Title: To Thomas Jefferson from Theodorus Bailey, 10 July 1807
From: Bailey, Theodorus
To: Jefferson, Thomas


                        
                            Sir,
                            Post Office New York, 10th. July 1807.
                        
                        By this morning’s mail I was honored with your note under date of the 7th. instant, covering a letter for
                            General Dearborne. Immediately on the receipt of it, I visited the Stage Offices in this City, where I was informed that
                            he had not arrived. Whereupon I transmitted a Note to meet him at Powles-Hook; advising him that a dispatch from you
                            awaited him at this Office.
                  With assurances of my high respect, I am sir, your most Obedt. servant,
                        
                            Theodorus Bailey.
                        
                    